DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/08/2019 has been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph J. Buczynski (Reg # 35,084) on 07/29/2022.  The examiner’s amendment incorporates allowable matter of claims 3, 4 and 7, and cancels claims 2, 3 and 13.
In claim 1, please replace as follows: 
“1. (Currently Amended) A surface-mount inductor comprising:
	an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
	a pair of external terminals provided on the element assembly, 
	wherein
	the magnetic body covers at least a part of the core and the coil,
	the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion,
	the coil is disposed on the base portion, and the coil includes:
		a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and
		a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
	the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other, [[and]]
	the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
	the pair of extended portions are extended toward the same side surface of the base portion and disposed close to the ridge portion, and 
	a distance between positions at which the extended portions are in contact with the ridge portion is smaller than a distance between positions at which the wound portion is connected to the extended portions.”  
In claim 4, please replace as follows: 
“4.  (Currently Amended)  [[The]]A surface-mount inductor comprising:
	an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
	a pair of external terminals provided on the element assembly, 
	wherein
	the magnetic body covers at least a part of the core and the coil,
	the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion,
	the coil is disposed on the base portion, and the coil includes:
		a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and
		a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
	the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other,
	the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
	the pair of extended portions are extended toward the same side surface of the base portion and disposed close to the ridge portion, and
	the base portion has another ridge portion opposing the ridge portion, and the columnar portion is disposed closer to the ridge portion than to said another ridge portion”.
In claim 7, please replace as follows: 
“7.  (Currently Amended)  [[The]]A surface-mount inductor comprising:
	an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
	a pair of external terminals provided on the element assembly, 
	wherein
	the magnetic body covers at least a part of the core and the coil,
	the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion,
	the coil is disposed on the base portion, and the coil includes:
		a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and
		a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
	the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other,
	the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
	the wound portion is disposed such that a surface of the wound portion at the side opposite to the mounting surface is exposed from the element assembly, and 
	a layer that does not contain magnetic powder is provided on the surface of the wound portion at the opposite side”.
In claim 12, please replace as follows: 
“12.  (Currently Amended)  The surface-mount inductor according to claim [[2]]1, wherein
	
	the base portion has another ridge portion opposing the ridge portion, and the columnar portion is disposed closer to the ridge portion than to said another ridge portion”.
In claim 14, please replace as follows: 
“14.  (Currently Amended)  The surface-mount inductor according to claim [[2]]4, wherein the core is disposed such that the lower surface of the base portion and an end surface of the columnar portion at a side opposite to the base portion are exposed from the element assembly”.
In claim 15, please replace as follows: 
“15.  (Currently Amended)  The surface-mount inductor according to claim [[3]]5, wherein the core is disposed such that the lower surface of the base portion and an end surface of the columnar portion at a side opposite to the base portion are exposed from the element assembly”.
In claim 16, please replace as follows: 
“16.  (Currently Amended)  The surface-mount inductor according to claim [[2]]1, wherein 
	the wound portion is disposed such that a surface of the wound portion at the side opposite to the mounting surface is exposed from the element assembly, and 
	a layer that does not contain magnetic powder is provided on the surface of the wound portion at the opposite side”.
In claim 17, please replace as follows: 
“17.  (Currently Amended)  The surface-mount inductor according to claim [[2]]4, wherein the base portion has a region that does not contain magnetic powder”.
In claim 18, please replace as follows: 
“18.  (Currently Amended)  The surface-mount inductor according to claim [[2]]4, wherein the columnar portion has a region that does not contain magnetic powder”.
In claim 19, please replace as follows: 
“19.  (Currently Amended)  The surface-mount inductor according to claim [[2]]4, wherein the magnetic powder of the core includes metallic magnetic powder, and a high-insulation region located at the mounting surface of the base portion has higher insulation properties than other surfaces”.
In claim 20, please replace as follows: 
“20.  (Currently Amended)  The surface-mount inductor according to claim [[2]]4, wherein the two stages of the wound portion have different numbers of turns, and the stage closer to the base portion has a larger number of turns”.

Cancel claims 2, 3 and 13.

Allowable Subject Matter
Claims 1, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a surface-mount inductor comprising: 
an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
a pair of external terminals provided on the element assembly, 
wherein the magnetic body covers at least a part of the core and the coil, 
the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion, 
the coil is disposed on the base portion, and the coil includes: 
a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and 
a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other, 
the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
the pair of extended portions are extended toward the same side surface of the base portion and disposed close to the ridge portion, and 
a distance between positions at which the extended portions are in contact with the ridge portion is smaller than a distance between positions at which the wound portion is connected to the extended portions.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 5, 6, 8-12, 15 and 16 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 4 recites, a surface-mount inductor comprising:
	an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
	a pair of external terminals provided on the element assembly, 
	wherein
	the magnetic body covers at least a part of the core and the coil,
	the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion,
	the coil is disposed on the base portion, and the coil includes:
		a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and
		a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
	the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other,
	the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
	the pair of extended portions are extended toward the same side surface of the base portion and disposed close to the ridge portion, and
	the base portion has another ridge portion opposing the ridge portion, and the columnar portion is disposed closer to the ridge portion than to said another ridge portion.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 14 and 17-20 are allowed because each claim is directly or indirectly dependent of independent Claim 4.
Claim 7 recites, a surface-mount inductor comprising:
	an element assembly including a magnetic body containing magnetic powder, a core containing magnetic powder in at least a partial region, and a coil including a conductive wire having an insulating coating and having a pair of flat surface portions opposing each other; and 
	a pair of external terminals provided on the element assembly, 
	wherein
	the magnetic body covers at least a part of the core and the coil,
	the core includes a base portion having a lower surface that is a mounting surface, an upper surface at a side opposite to the mounting surface, and side surfaces adjacent to the upper surface and the lower surface, and a columnar portion disposed on the upper surface of the base portion,
	the coil is disposed on the base portion, and the coil includes:
		a wound portion formed by winding the conductive wire on the columnar portion in upper and lower two stages such that the flat surface portion of the conductive wire is in contact with the columnar portion and the flat surface portions oppose each other, wherein both ends of the wound portion are located at an outer peripheral portion of the wound portion and the two stages of the conductive wire are connected to each other at an inner peripheral portion of the wound portion, and
		a pair of extended portions extended from the wound portion toward the side surface of the base portion, 
the pair of external terminals are disposed on the mounting surface of the element assembly and connected to the pair of extended portions, respectively, 
	the base portion has at least one ridge portion at which the upper surface and the side surface are in linear contact with each other,
	the pair of extended portions are each disposed such that the flat surface portion connected to the flat surface portion disposed at an inner side portion of the conductive wire located at the outer peripheral portion of the wound portion is close to the ridge portion,
	the wound portion is disposed such that a surface of the wound portion at the side opposite to the mounting surface is exposed from the element assembly, and 
	a layer that does not contain magnetic powder is provided on the surface of the wound portion at the opposite side.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/29/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837